DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  There is no description in the application as originally filed of “a ratio of the heat evacuated by the at least one air outlet opening to the heat generated in the powered cavity is greater than 2.5”.  Instead, the specification at page 17 states “a ratio of the heat evacuated by air outlet opening(s) 37" over heat evacuated by food cavity 2’ is greater than 2.5”.  Applicant is currently reciting that the heat evacuated is greater than the heat generated, which was not described in the original application.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are rendered indefinite by the recitations requiring energy to absorb heat or requiring energy to emit heat.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 2017/0296992 A1) in view of Benelli (US 2006/0044935 A1).  Regarding claim 1, Kolar discloses a machine comprising a container (see [0037) delimiting a food cavity; an impeller (see [0037]); a housing (350) delimiting a powered cavity (see Fig. 5), adjacent the container, the housing containing  a motor (310) configured for driving the impeller (end of [0050]); and a heat evacuation system (334, 354, 330, 312, 356, 336; see flow paths in Fig. 5) configured to evacuate heat from the powered cavity to a space outside the machine (Fig. 5), the heat evacuation system comprising a motorized ventilation arrangement (312, 330) and at  least one flow path (332, see Fig. 5) extending in the powered cavity from at least one air inlet opening (354) in the housing (350) to at least one air outlet opening (356) in the housing (350); a control unit (320) configured to control the motor and the motorized ventilation arrangement ([0050]); and the motorized ventilation arrangement (312, 330) comprising a first ventilation device (312) driven by the motor (310; [0050)), further to the first ventilation device (312) and to the motor (310), the motorized ventilation arrangement comprises a second ventilation device (330) and a further motor that is different than the motor (see [0050] stating “...the auxiliary fan 330 may be driven by a different motor. For instance, auxiliary fan 330 may comprise its own dedicated motor.”), the further motor being controlled by the control unit (320) to drive the second ventilation device (see end of [0050]), the first ventilation device and the second ventilation device configured to drive air along the at least one flow path (see arrows in Fig. 1, 5 and [0032]). The recitation concerning heat generated in the powered cavity leaving predominately via openings in the housing during an intended operation fails to further structurally limit the claimed structure.  Nonetheless, Kolar shows openings (336) as the only exit for the air in the cavity and any additional exit opening would still be within the scope of “at least one opening”.  Furthermore, as held in In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997), “choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  See also In re Hallman, 655 F.2d 212, 215, 210 USPQ 609, 611 (CCPA 1981); In re Ludtke, 58 CCPA 1159, 441 F.2d 660, 663-64, 169 USPQ 563, 565-67 (CCPA 1971).”  Kolar fails to teach the housing delimiting a powered cavity containing a thermal conditioner configured for generating heat in the food cavity.  Benelli teaches a housing delimiting a powered cavity containing a thermal conditioner (505; Fig. 8) configured for generating heat in the food cavity ([0036], [0041]). It would have been obvious to one with ordinary skill in the art to have applied the teaching of Benelli concerning the thermal conditioner to establish a desired temperature profile for the container for a variety of recipes as desired by the user (Abstract, [0012] and [0021] — [0022]). Additionally, Kolar discloses the processing of variety of foodstuffs such as soup, it would have been obvious to one with ordinary skill in the art to have applied the teaching of Benelli concerning the thermal conditioner in order to keep the soup hot while not allowing the motor and circuity to get too hot during the processing of the soup (see [0006] and [0052]).  Regarding claim 2, the container ([0037] and [0038]) is removable from the housing (350) for dispensing the liquid food substance from the food cavity and assemblable to the housing for processing the liquid food substance in the food cavity (see beginning of [0052]).  Regarding claim 4, at least one of the first ventilation device (312) and the second ventilation device (330) has one or more air circulation members (Fig. 5 shows 330 having fan blades and see [0027] regarding fan blades) configured to drive air along the at least one flow path (Fig. 5) from the at least one inlet opening (354) to the at least one outlet opening (356; Fig. 5).  Regarding claim5, the first ventilation device (312) is distant to the at least one air inlet opening (see Fig. 5 showing 312 is equally distant to the air inlet opening, 354 and air outlet opening, 356) and/or to the at least one air outlet opening; and the second ventilation device (330) is proximate to the at least one air inlet opening (see Fig. 5 showing 330 is proximate to the air inlet, 354) and/or to the at least one air outlet opening.  Regarding claim 6, the first ventilation device (312) is located in the powered cavity (350) at a vertical level of the motor (310; Fig. 5) or thereabove; the second ventilation device (330) is located in the powered cavity (350) at a vertical level of the further motor (see [0050]; Fig. 5) or therebelow; and/or the first and/or second ventilation device may rotate about an axis that is vertical, horizontal, or inclined (see Fig. 5).  Regarding claim 7, Benelli further teaches the thermal conditioner (505; Fig. 8) extending over and forming a portion (Fig. 5) of an outside wall (Fig. 5) of the housing and configured to be able to transmit thermal energy to or through an outside container wall ({0036], [0041]).  Regarding claim 8, Benelli teaches the thermal conditioner being configured to transmit thermal energy to or through
the outside container wall ([0022]), the thermal conditioner (505; Fig. 8) having a first section extending
over a first section of the outside wall of the housing and having a second section extending over a
second section of the outside wall of the housing that is distinct from the first section, the first section of
the thermal conditioner being configured to generate a first thermal energy per cm2 that is greater than
a second thermal energy per cm2 generated by the second section, the first section and the second
section being adjacent to and extending over and/or forming a first section and a second section,
respectively, of the outside container wall (see Fig. 5).  Regarding claim 9, Benelli further teaches the first and second sections of the outside container wall (420) are arranged such that
the first section of the outside container wall is located below the second section of the outside
container wall (see Fig. 5); and/or the first section of outside container wall is located closer than the second section of the outside container wall to a corner edge formed by a bottom and a sidewall of the food cavity (see Fig. 5). Regarding claim 10 and 11, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960 concerning the obviousness of duplicating part.  Regarding claims 12 and 21-23, the thermal conditioner (505) of Benelli is configured to transmit positive thermal energy (see [0036] and [0038]).  Regarding claim 13, the thermal conditioner (505) of Benelli comprises an electric conductor configured to emit the thermal energy when conducting an electric current ([0038]). Regarding claim 14, Benelli teaches the thermal conditioner (505) comprising a plurality of electric sections (Fig. 5, 505; [0038]), each electric section comprising at least one electric conductor connected to an electric power source via corresponding connectors (515, 520; [0037]), at least two sections differing from one another: dimensionally (see Fig. 5 showing sections of 505 differing dimensionally) and/or materially to generate and transmit different quantities of energies when conducting the same electric current ([0041]); and/or by different power sources, each electric section having a dedicated power source (515, 520; [0037]) configured to deliver an electric power that is different to an electric power delivered by another power source of a different electric section ({0041] stating “influencer 515 creates a desired temperature in specific regions of mixing bowl 420 during operation of one or more temperature sources.” and [0045], [0048]).  Regarding claim 15, Benelli further teaches the housing (415) and the container (420) being configured such that the portion of the outside wall of the housing extending over at least part of the upright extending container part (see Fig. 5), whereby at least part of thermal conditioner (515) is located inside the housing along the upright extending container part ([0039], [0049]; see Fig. 5); and/or
the container is made of one or more passive components (see [0052)). Regarding claim 16, Benelli further teaches a mains via an electric cord (555) powering a powered cavity.  Regarding claim17, Kolar teaches a control unit (320, 420) being connected to a temperature sensor located in thermal communication with the at least one flow path for a closed loop control of the second ventilation device by the control unit (see [0061)). 34, Regarding claim 18, Kolar teaches the (powered) housing (Fig. 5) forms a seat for removable receiving the container, the housing having an outer peripheral upright face (252) that extends flush with an outer peripheral upright face of the container (see beginning of [0041)).
 Regarding claim 19, Kolar teaches the heat generated in the powered cavity is generated by at least one of the motor, the control unit, the further motor, and the thermal conditioner (see [0051] stating “The heat may be generated by the motor 310 or other operative components of the blender base 302.” and [0052] — [0053]). Claim 20 fails to further structurally limit the claimed structure, the recited ratio would depend upon the ambient air temperature, food contents temperature and power cavity temperature during an intended operation.  Regarding claims 24 and 25, Benelli teaches a conditioner (505) emitting heating energy comprising heat generated by a resistive heating circuit and/or an inductive heating circuit to or through an outside container wall (see [0040] stating “variable magnetic inductive heating...” and Fig. 5). Inductive heat inherently involves resistance of the induced current.  
 Response to Arguments
Applicant argues that Kolar “does not suggest that heat generated in the powered cavity evacuates predominantly via the auxiliary fan 102”.  However, firstly, the is not corresponding limitation concerning what a particular fan is intended to predominately do during an intended operation.  Second, while applicant is free to recited intended operations, as held in In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997), “choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  See also In re Hallman, 655 F.2d 212, 215, 210 USPQ 609, 611 (CCPA 1981); In re Ludtke, 58 CCPA 1159, 441 F.2d 660, 663-64, 169 USPQ 563, 565-67 (CCPA 1971).”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774